Case 17-10862        Doc 38      Filed 04/16/19    Entered 04/16/19 13:21:40          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 10862
         Lillette Porter

                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/05/2017.

         2) The plan was confirmed on 08/15/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/15/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2018.

         5) The case was Dismissed on 01/08/2019.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-10862             Doc 38            Filed 04/16/19    Entered 04/16/19 13:21:40                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $9,200.75
           Less amount refunded to debtor                                    $15.05

 NET RECEIPTS:                                                                                               $9,185.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,998.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $399.15
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,397.15

 Attorney fees paid and disclosed by debtor:                            $400.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                             Unsecured      2,842.00            NA              NA            0.00       0.00
 Aelma/ACS                                  Unsecured           0.00           NA              NA            0.00       0.00
 Aes/ Cit Ed                                Unsecured           0.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                        Unsecured      1,102.00       1,027.48        1,027.48          58.04       0.00
 Asset Acceptance                           Unsecured         967.00           NA              NA            0.00       0.00
 BMO Harris Bank                            Unsecured         500.00           NA              NA            0.00       0.00
 Capital One Auto Finance                   Secured       24,919.00     25,809.14        25,809.14           0.00       0.00
 Capital One Auto Finance                   Unsecured           0.00           NA              NA            0.00       0.00
 Chase Bank                                 Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      6,000.00       6,001.19        6,001.19        338.95        0.00
 City of Country Club Hills                 Unsecured         200.00           NA              NA            0.00       0.00
 Edfinancial/esa                            Unsecured           0.00           NA              NA            0.00       0.00
 Edfl Svcs/idapp                            Unsecured           0.00           NA              NA            0.00       0.00
 Emp of Chicago LLC                         Unsecured         693.00           NA              NA            0.00       0.00
 Franklin Credit Management Corp            Unsecured     67,415.00     71,470.25        71,470.25      4,036.71        0.00
 Illinois Bell                              Unsecured         782.00           NA              NA            0.00       0.00
 Illinois Tollway                           Unsecured      1,277.00       1,419.30        1,419.30          80.17       0.00
 ISAC/Illinois Student Assistance Commiss   Unsecured           0.00           NA              NA            0.00       0.00
 JP Morgan Chase Bank                       Unsecured           0.00           NA              NA            0.00       0.00
 Laboratory Corporation of America          Unsecured         237.00           NA              NA            0.00       0.00
 Midland Credit Management Inc              Unsecured           0.00        887.59          887.59          50.13       0.00
 Northeastern Illinois University           Unsecured           0.00           NA              NA            0.00       0.00
 Northeastern Illinois University           Unsecured           0.00           NA              NA            0.00       0.00
 People's Gas                               Unsecured           0.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured         713.00        713.66          713.66          35.75       0.00
 Prog Finance LLC                           Unsecured           0.00      1,999.15        1,999.15        112.92        0.00
 Resurgent Capital Services                 Unsecured         598.00        598.55          598.55          29.97       0.00
 Resurgent Capital Services                 Unsecured         237.00        237.00          237.00          11.87       0.00
 Sprint                                     Unsecured      1,040.00            NA              NA            0.00       0.00
 Synchrony Bank                             Unsecured           0.00        679.49          679.49          34.04       0.00
 Synchrony Bank/Walmart                     Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-10862             Doc 38   Filed 04/16/19    Entered 04/16/19 13:21:40               Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted     Allowed         Paid          Paid
 Synchrony Bank/Walmart            Unsecured           0.00           NA           NA            0.00        0.00
 United States Dept Of Education   Unsecured     14,482.00     10,383.09     10,383.09           0.00        0.00
 United States Dept Of Education   Unsecured           0.00    15,637.89     15,637.89           0.00        0.00
 United States Dept Of Education   Unsecured           0.00    11,011.32     11,011.32           0.00        0.00
 Xls/citel                         Unsecured           0.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                Interest
                                                              Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00               $0.00
       Mortgage Arrearage                                      $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                            $25,809.14                 $0.00               $0.00
       All Other Secured                                       $0.00                 $0.00               $0.00
 TOTAL SECURED:                                           $25,809.14                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00               $0.00
        Domestic Support Ongoing                                $0.00                $0.00               $0.00
        All Other Priority                                      $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $122,065.96          $4,788.55                  $0.00


 Disbursements:

           Expenses of Administration                            $4,397.15
           Disbursements to Creditors                            $4,788.55

 TOTAL DISBURSEMENTS :                                                                           $9,185.70




UST Form 101-13-FR-S (9/1/2009)
Case 17-10862        Doc 38      Filed 04/16/19     Entered 04/16/19 13:21:40            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
